uniform issue list department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar fs fe 2k 2k ok ik fe kc fe afc afc ae fe aie ake fe ie f sec_2s fe pincite of ok legend taxpayer a bc h sec_38 ke fe oft ot of of ok ok ai oe ae or fe fs fe fe ke ke ae fs f sec_2c 2k ie fe fe 2c 2c fe ke 2k oc oie ok kc a ok ake oe fe ok ho heo a a ok ae a a ira x amount a dear this is in response to your correspondence dated date as supplemented by additional correspondence dated and information that you provided during a telephone conference in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representation have been submitted under penalties of perjury to support the ruling_request you entered into a contract to sell certain you owned a real_estate partnership_interest which owned investment real_estate on august investment real_estate owned by you on august binding contract to purchase land to build a personal_residence on january me you took a distribution of amount a from ira x to purchase land to build your personal_residence you intended to repay amount a to ira x with a portion of the proceeds from the sale of real_estate investment_property within the 60-day rollover period of the distribution from ira x _ you entered into a page the land purchase contract for your personal_residence was completed on january amount a distributed from ira x was used to close on this land purchase subsequent to the ira x distribution on january your real_estate partnership_interest indicated that the closing would be deferred until april period expired for the distribution from ira x which is after the required 60-day rollover the purchaser of on april days after the original distribution from ira x you deposited amount a into ira x approximately prior to the distribution of amount x you had never rolled over any amounts that were excluded under sec_408 of the code based on the above facts you request a ruling that the service waive the day rollover requirement with respect to the distribution of amount a from ira x because the failure to waive such requirement would be against equity or good conscience under the provisions of sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributec as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 d of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution mability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred page the information presented does not demonstrate circumstances that would justify a waiver of the 60-day rollover period under sec_408 of the code the committee report describing legislative intent indicates that congress enacted the rollover provisions to allow portability between eligible plans including iras you entered into a binding contract and used amount a distributed from ira x to purchase land to build your personal_residence under these circumstances the failure to waive the 60-day requirement would not be against equity or good conscience as that term is used in sec_408 d therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement with respect to the distribution of amount a thus amount a will not be considered a valid rollover because the 60-day requirement under sec_408 of the code with respect to such contribution will not be satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions please contact td ppc af 2h ee ae sincerely yours s cray che donzell littlejohn manager employee_plans technical group the tor enclosures deleted copy of this letter notice of intention to disclose notice
